Citation Nr: 1533167	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 

In November 2012, the Board reopened the Veteran's previously denied claim for service connection for PTSD and remanded it for further development.  The claim was again remanded in August 2013 and June 2014 for yet further development.  During the pendency of the claim, it was restyled as service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also remanded service connection claims for left and right knee disabilities.  However, those claims were subsequently granted in a June 2015 rating decision.  This represents a full grant of the benefits sought on appeal for those issues, and therefore they are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  The Veteran has not, in response, separately appealed the rating or effective date assigned for these disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board again regrets the additional delay in adjudicating this claim.  However, a remand is required in order to ensure the Veteran receives every possible consideration.

The Veteran is claiming PTSD due to military sexual trauma (MST).  During her service, the Veteran was stationed at Lackland Air Force Base (AFB), Kessler AFB, and MacDill AFB.  The Board previously remanded this claim in June 2014, in part, to allow the AOJ to request any medical records or records of investigations involving the Veteran from those bases for the periods that she was stationed there.  These requests were to include the Veteran's prior last names and the name of her alleged assailant.

However, in June 2014, the AOJ only requested the Veteran's complete medical records and personnel file.  The request did not include the Veteran's prior last names or the name of her alleged assailant, and did not include a search for records of investigations involving the Veteran.  Therefore, there has not been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

The Board's prior remand also included scheduling the Veteran for a VA examination with a psychologist or psychiatrist.  Examinations were scheduled for November 2014 and May 2015, but the Veteran did not appear.  As the case must again be remanded, another examination must be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to determine the periods during which the Veteran was stationed at Lackland Air Force Base, Kessler Air Force Base, and MacDill Air Force Base, including the dates of any transfers to and from those bases.  The Board own research indicates that she underwent basic training at Lackland AFB, administrative technical training at Kessler AFB, and then was assigned to MacDill AFB from November 12, 1979 through the end of her service in May 1981.

The Veteran contends that she was assaulted in April 1979 at Lackland AFB by "Sergeant J." (see July 2003 Statement for full last name).  She further contends that she reported the incident in May 1979 or June 1979, and that she gave a statement to military police authorities.  See August 2003 Report of Contact.

Request medical records and records of any investigations involving the Veteran from the periods during which the Veteran was stationed at each base.  The request should contain the period of time spent on the respective base, prior last names, and the name of the alleged assailant. Any attempts to obtain information or records should be associated with the claims file.  If a negative response is received, please complete a memorandum of unavailability for the record.

2.  AFTER either records have been received from Lackland, Kessler, and MacDill Air Force Bases or memoranda of unavailability have been drafted, schedule the Veteran for a VA examination by a clinical psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  Provide the examiner with the claims file, including a copy of this remand.  

The examiner should determine whether the Veteran currently has, or had during the period on appeal (since July 13, 2009), an acquired psychiatric disorder, to include PTSD; bipolar disorder; depressive disorder, not otherwise specified (NOS); mood disorder, NOS; substance-induced mood disorder; and/or personality disorder.  If the examiner finds it is not possible to determine with certainty whether the Veteran has had any of the above disabilities, he/she must provide a clear medical explanation and rationale.

If the examiner finds the Veteran does have, or had at any point since July 13, 2009, an acquired psychiatric disorder, the examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether any psychiatric disorder clearly and unmistakably (it is medically undebatable) preexisted the Veteran's March 1979 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

b) whether any preexisting psychiatric disorder was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease).

If the examiner does not find clear and unmistakable evidence that any diagnosed psychiatric disorder preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:

c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has an acquired psychiatric disorder that is etiologically related to her active service.

If PTSD is diagnosed, the examiner should provide an opinion, based on examination results and the record, regarding:

d) whether it is at least as likely as not (a 50 percent or greater probability) that any current PTSD is etiologically related to any verified or credible stressor that occurred during active service.  Please indicate whether each identified stressor is sufficient to support a PTSD diagnosis and indicate which stressors provide the basis for a PTSD diagnosis.

The examiner MUST consider VA treatment records, which reveal a diagnostic impression of PTSD secondary to military sexual trauma in May 2012; a diagnosis of PTSD due to childhood and military sexual assault stressors in January 2006; a diagnosis of sub-threshold symptoms of PTSD in September 2006; a diagnosis of PTSD in June 2003; and a VA examiner's April 2010 statement that symptoms of drug use and their impact on mood and lifestyle can overlap with and mimic signs of PTSD.

The examiner MUST also consider the Veteran's reports, including her descriptions in May 2012 Travel Board and August 2011 DRO hearings of the alleged in-service assault and resulting treatment for bruises and gonorrhea; her reports that she had no prior legal or behavioral problems and began acting out only after she told her dad about the alleged in-service assault and he told her to leave it alone (August 2011 DRO hearing at 10, May 2012 Travel Board hearing at 5); that her substance abuse, jail, and homelessness are the result of PTSD due to military sexual trauma (May 2014 Statement, May 2012 Travel Board hearing at 16, August 2011 DRO hearing at 15-16); that she did not report sexual trauma in 1999 because no one had asked her about it (August 2011 DRO hearing at 6); that in approximately 1999 she was diagnosed with PTSD due to sexual trauma, severe depression, and borderline personality disorder (May 2012 Travel Board hearing at 12); and that her reports of childhood sexual or physical abuse in June 1999, August 2001, June 2003, January 2006, and May 2009 VA treatment records are not true (May 2014 Statement).  In addition, the examiner should consider the Veteran's reports that her relationships have been violent since the alleged assault (May 2012 Travel Board hearing at 14); she has difficulty sleeping, problems with authority figures, and difficulty when people are talking loudly or when she has to work with just a male (May 2012 Travel Board hearing at 13-14, August 2011 DRO hearing at 13-15, 18).

The examiner should consider evidence that may reveal a change in behavior in service following the alleged assault, including a positive annual performance review for the period from March 1979 to June 1980 stating that in the absence of personal problems the Veteran would excel; a positive performance review for the period November 1979 through February 1980; letters of counseling and reprimands and court martials for writing bad checks from December 1979 until separation; a January 1980 record of individual counseling for failing to report; a February 1980 incident report regarding an altercation between the Veteran and a fellow service member; memoranda revealing unauthorized long-distance phone calls from April to September of 1980; a negative performance review for the period of September to December of 1980 stating that personal problems had greatly reduced the Veteran's performance; and an April 1981 memorandum stating that the Veteran had given birth and was in the process of getting a divorce.

e) If a personality disorder is diagnosed, the examiner MUST discuss whether there is any evidence of a superimposed disease or injury in service that resulted in an additional current psychiatric disorder.

The examiner MUST consider VA treatment records, which reveal a diagnosis of Cluster B personality disorder in April 2010, borderline personality disorder with antisocial features in June 2003; and a diagnosis of avoidant or passive personality disorder in July 1995.

f) If a psychotic disorder (including delusional disorder, schizophreniform disorder, or substance/medication-induced disorder) is diagnosed, the examiner MUST provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the psychosis was manifest to a compensable degree within one year of the Veteran's May 1981 separation from service.

The examiner MUST consider VA treatment records, which reveal an assessment in June 2003 of lifetime psychotic disorder based on the Veteran's reports of past paranoia probably related to illegal activities and hearing voices calling her name even when abstaining, and the Veteran's reports during an April 2010 VA examination of visual and tactile hallucinations.

3.  Then, readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




